Opinion issued August 15, 2002














In The
Court of Appeals
For The
First District of Texas



NO. 01-02-00109-CV
____________

TENET HEALTHCARE, LTD. D/B/A PARK PLAZA HOSPITAL, Appellant

V.

VONESSA VALYAN, Appellee



On Appeal from the 157th District Court 
Harris County, Texas
Trial Court Cause No. 2001-24382



O P I N I O N

 In this accelerated case, appellant, Tenet Healthcare, Ltd. d/b/a Park Plaza
Hospital (Tenet), challenges the trial court's January 4, 2002 order denying Tenet's
motion to compel arbitration between it and appellee, Vonessa Valyan.  
	The arbitration clause at issue is contained within an Employee Handbook
Acknowledgment Form.  It is uncontested that the form, signed by Valyan, specifies
as follows: 
	I hereby voluntarily agree to use the Company's Fair Treatment Process
and to submit to final and binding arbitration any and all claims and
disputes that are related in any way to my employment or the termination
of my employment with Tenet.

It also specifies that "such arbitration will be conducted before an experienced
arbitrator chosen by me and the Company, and will be conducted under the Federal
Arbitration Act."  In its motion to compel arbitration, Tenet sought to enforce this
provision of the parties' agreement.  Therefore, assuming Valyan's claims fall within
the scope of the parties' arbitration agreement, the Federal Arbitration Act clearly
applies.  See BWI Co., Inc. v. Beck, 910 S.W.2d 620, 621 (Tex. App.--Austin 1995,
orig. proceeding [leave denied]).
	Mandamus, not interlocutory appeal, is the proper means for reviewing an order
denying arbitration under the Federal Arbitration Act.  Cantella & Co., Inc. v.
Goodwin, 924 S.W.2d 943, 945 (Tex. 1996); Jack B. Anglin Co., Inc. v. Tipps, 842
S.W.2d 266, 272 (Tex. 1992).  Thus, we have no jurisdiction to consider this
interlocutory appeal and we must dismiss it for want of jurisdiction.  See Belmont
Constructors, Inc. v. Lyondell Petrochemical Co., 896 S.W.2d 352, 356 (Tex.
App.--Houston [1st Dist.] 1995, no writ). 
Conclusion

	We dismiss Tenet's interlocutory appeal of the trial court's January 4, 2002
order. (1)



							Terry Jennings
							Justice

Panel consists of Justices Hedges, Jennings, and Keyes.

Do not publish.  Tex. R. App. P. 47.


1. 			In a parallel proceeding, Tenet has also filed a petition for writ of mandamus
challenging the trial court's January 4, 2002 order.  We address the merits of
Tenet's claims in that proceeding.  In re Tenet Healthcare, Ltd. d/b/a Park
Plaza Hospital, 01-02-00286-CV (Tex. App.--Houston [1st Dist.] August 15,
2002, no pet. h.).